DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, species IX, figures 4-5  8A-F, in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that election of Group I, claims 1-17, results in zero additional search burden to examine claims 18 and 22-23, as all of the limitations recited in those claims are found within the footwear assembly claims elected. Further, the classification of claims 18 and 22-23 is incorrect, as these claims are directed towards a lacing architecture for an automated footwear platform, not “a lace guide” as alleged within the Restriction Requirement. Comparison of claims 1 and 18 demonstrates that claim 1 includes all of the limitations recited in claim 18, plus recitation of a footwear upper. Accordingly, restricting out claims 18 and 22-23 will not reduce the search or examination burden. This is not found persuasive because comparison of claims 1 and 18 demonstrates that claim 1 .
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14, 18 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivieri (US 4,937,952). With respect to claims 1-5, 10-11 and 15, Olivieri discloses a  footwear assembly (ski boot, see figures 1-2) comprising: a footwear upper (shell 1 & bootleg 2) including a toe box portion (forward portion of shell 1), a medial side, a lateral side, an open central portion, and a heel portion, the medial side (area of the upper on the right side of the boot) and the lateral side (area of the upper on the left side of the boot) each extending proximally from the toe box portion to a heel portion on either side of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olivieri (US 4,937,952) in view of Johnson (US 7,096,559). Olivieri as described above discloses all the limitations of the claims except for the lacing engine to be disposed within an inferior portion of the footwear assembly. Johnson discloses that is old and conventional to provide a lacing engine disposed within an inferior portion (sole portion) of a footwear to produce an automated tightening shoe, that tightens snugly about the wearer's foot from both sides and that can be loosened easily. Therefore, it would have been obvious to one of ordinary skill in the art in view of Johnson to dispose the lacing engine of Olivieri in the inferior portion of the footwear assembly of Olivieri to produce an automated tightening shoe, that tightens snugly about the wearer's foot from both sides and that can be loosened easily.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Olivieri (US 4,937,952) in view of Martin (US 3,491,465). Olivieri as described above discloses all the limitations of the claims except for wherein the footwear upper includes a zipper extending from the toe box portion to a foot opening between a medial portion of the plurality of lace guides and a lateral portion of the plurality of lace guides. Martin discloses a ski boot wherein in addition to a lace cable and lace guides the ski boot has a zipper extending from the toe box portion to a foot opening, for conveniently opening and closing the ski boot. Therefore, it would have been obvious to one of ordinary skill in the art in view Martin to provide includes a zipper as extending from the toe box portion to a foot .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Olivieri in view of Lovett et al. (Pub. No. US 2015/0059206). Olivieri as described above discloses all the limitations of the claims except for wherein each lace guide of the plurality of lace guides is secured to the footwear upper with an overlay including heat-activated adhesive compressed over each lace guide; wherein the overlay is a fabric impregnated with the heat-activated adhesive; wherein each lace guide of the plurality of lace guides is at least initially secured to the footwear upper by stitching; wherein each lace guide of the plurality of lace guides is further secured to the footwear upper with an overlay including heat-activated adhesive compressed over each lace guide. Lovett et al. discloses a footwear with a plurality of lace guides that are secured to the footwear upper with an overlay including heat-activated adhesive compressed over each lace guide (see paragraph [0054]); wherein the overlay is a fabric impregnated with the heat-activated adhesive; wherein each lace guide of the plurality of lace guides is at least initially secured to the footwear upper by stitching; wherein each lace guide of the plurality of lace guides is further secured to the footwear upper with an overlay including heat-activated adhesive compressed over each lace guide. Therefore, it would have been obvious to one of ordinary skilled in the art in view of Lovett et al. to substitute the lace guides of Olivieri with lace guides . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are footwear assemblies analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/16/2019